ACCEPTED
                                                                                                 03-15-00109-CR
                                                                                                         5774068
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            6/22/2015 4:08:25 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                                  NO. 03-15-00109-CR

                                                                           FILED IN
Chelsea Podowski                              §         IN THE THIRD
                                                                   3rdCOURT
                                                                      COURT OF APPEALS
                                                                     AUSTIN, TEXAS
v.                                            §         OF APPEALS6/22/2015 4:08:25 PM
                                                                    JEFFREY D. KYLE
THE STATE OF TEXAS                            §         AUSTIN, TEXAS Clerk


         APPELLANT’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

      COMES NOW Chelsea Podowski, Appellant in the above-styled and numbered

cause, by and through his undersigned counsel, and respectfully moves this Court to

extend the time to file Appellant’s brief. In support thereof, and pursuant to TEX. R. APP.

PROC. 10.5(b), Appellant would show as follows:

      (A) Appellant’s Brief is due on April 17, 2015;

      (B) Appellant seeks a 30 day extension;

      (C) Undersigned counsel has not had adequate time to review the record, research

          the law, and write a brief in this case.

      (D) One previous extensions have been granted.

      (E) Undersigned Counsel has had multiple jury trials to prepare for and has almost

          spent a week in trial last month.



      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing

motion be GRANTED.
                                                     Respectfully submitted,




                                                     /s/ James Gill___________
                                                     JAMES GILL
                                                     1201 Rio Grande Street, Ste. 200
                                                     Austin, Texas 78701
                                                     (512) 448-4560
                                                     (512) 308-6780 (Fax)
                                                     jgill@austin-criminallawyer.com
                                                     State Bar No. 24043692
                                                     ATTORNEY FOR APPELLANT



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Appellant’s First Motion

to Extend Time to File Brief was served on the Travis County District Attorney, P.O. Box

1748,     Austin,     Texas,     78767,     by       mail   and    electronic    transmission

(AppellateTCDA@co.travis.tx.us), on this the 22nd day of June, 2015.


                                                     /s/ James Gill______________
                                                     JAMES GILL




                                                 2